Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 58-75 are pending and being acted upon in this Office Action. 

Objection and Rejection Withdrawn
The objection to the disclosure is withdrawn in light of the amendment filed June 29, 2022.

The objection to claim 60 is withdrawn in view of the claim amendment. 

The rejection of claims 60, 63, 64, 74 and 75 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-23 of U.S. Patent No 9,938,323 is withdrawn in light of the argument that the specific payload, Amatoxin derivatives are not disclosed in the currently pending application. 

The rejection of claims 58-75 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No 10,787,480 is withdrawn in view of the terminal disclaimer filed on June 29, 2022.

The rejection of claims 58-59, 61-62, 64-70, 72 and 73 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No 10,973,826 is withdrawn in view of the terminal disclaimer filed on June 29, 2022.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 58-75 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20-29 of U.S. Patent No 9,988,420.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
Instant claims 58 encompasses immunoconjugate comprising a modified antibody or antigen binding fragment thereof, wherein the modified antibody or antigen binding fragment thereof comprises a substitution at position 152 for cysteine (E152C, species) whereas issued claims are generic with respect the antibody in the claimed immunoconjugate (genus).  The immunoconjugate of the ‘420 patent wherein the antibody in the antibody-drug conjugate is any antibody, including the cysteine engineered anti-HER2 antibody comprises the claimed SEQ NO: 10, which has E152C, numbering according to EU, see FIG. 3. 
The ‘420 patent also teaches the same immunoglobulin (anti-HER2 antibody) wherein the heavy chain has a cysteine substitution at position 152 (E152C) alone (see reference SEQ ID NO: 4), which is identical to instant SEQ ID NO: 10 of instant claims 58-59, 61, see sequence alignment below.
Just prior to conjugation, the antibody is just cysteine engineered antibody (aka modified antibody) as per instant claims 61, 69 and 70.

US-15-104-727-4

  Query Match             100.0%;  Score 1775;  DB 11;  Length 331;
  Best Local Similarity   100.0%;  
  Matches  331;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPCPVTVSWNSGALTSGVHTFPAVLQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPCPVTVSWNSGALTSGVHTFPAVLQS 60

Qy         61 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 120

Qy        121 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 180

Qy        181 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRE 240

Qy        241 EMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 300

Qy        301 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 331
              |||||||||||||||||||||||||||||||
Db        301 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 331

Regarding claims 60 part a and claim 63 part a, the ‘420 patent also teaches heavy chain comprises a site-specific engineered cysteine at positions E152C and S375C, numbering in EU, which is identical to SEQ ID NO: 295 of instant claim 60 part (a) and claim 63 a).  The term “or” does not include part (b).  Claim 74 is included as the antibody is not conjugated, just prior to conjugation to a drug. 
Regarding claims 64, 73 and 75, the ‘420 teaches the antibody is IgG1, see col. 27, line 27.
Regarding claim 65, the ‘420 patent teaches the drug moiety is attached to the modified cysteine engineered antibody (aka modified antibody) indirectly through a cleavable linker (see col. 36, line col. 39, line 12-22) or stable non-cleavable linker (see col. 36, line 38) by the sulfur atom of the cysteine, see col. 39, Table 1, in particular. 
 Regarding claim 66, the ‘420 patent teaches the drug moiety is attached to the antibody indirectly through a linker by a thiol maleimide linkage, see col. 39, Table 1, in particular. 
Regarding claim 67, the ‘420 patent teaches antibody includes, but is not limited to, monoclonal, human antibodies, humanized antibodies, see col. 27, line 31-37 or antigen binding fragment thereof, i.e., Fab, F(ab’), Fd, or F(ab)2, see col. 27, line 54-67. 
Regarding claim 68, the ‘420 patent teaches and claims a pharmaceutical composition comprising the immunoconjugate and a pharmaceutically acceptable carrier, e.g., water, see abstract, reference claims 28 and 29, in particular. 
Regarding claim 72, issued claim 29 claims a pharmaceutical composition comprising the immunoconjugate. 
Thus, instant claims 58-75 anticipate the issued claims.

Applicants’ arguments filed June 29, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that the claims of the cited reference patents do not recite any of the modified cysteine antibody positions as currently recited in the pending claims of the present application. Moreover, the claims in the reference patents recite immunoconjugates comprising novel, specific payloads that are not disclosed in the currently pending application and are patentably distinct from any of the claimed subject matter in the pending application. Lastly, Applicant notes that the present application was filed before the applications for reference patents were filed, thus any US Patent that matures from the present application will expire before the reference patents.

In response to the argument that the issued claims do not recite any modified cysteine antibody positions currently recited in the pending claims, the immunoconjugate of the ‘420 patent comprises any antibody.  The issued patent teaches exemplary antibodies include, but not limited to, anti-HER2 antibody that has been engineered a cysteine at position 152 (aka HC-E152C), which comprises the amino acid sequence of SEQ ID NO: 4, numbering according to EU, see FIG. 3. 
The ‘420 patent teaches the same anti-HER2 antibody comprising a heavy chain that has a cysteine substitution at position 152 (HC-E152C) and wherein the antibody comprises the amino acid sequence of SEQ ID NO: 4, which is identical to instant SEQ ID NO: 10 in claims 59-10, see sequence alignment, 
US-15-104-727-4

  Query Match             100.0%;  Score 1775;  DB 11;  Length 331;
  Best Local Similarity   100.0%;  
  Matches  331;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPCPVTVSWNSGALTSGVHTFPAVLQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPCPVTVSWNSGALTSGVHTFPAVLQS 60

Qy         61 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 120

Qy        121 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 180

Qy        181 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRE 240

Qy        241 EMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 300

Qy        301 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 331
              |||||||||||||||||||||||||||||||
Db        301 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 331



In response to the argument that the reference patent recites immunoconjugates comprising novel, specific payloads that are not disclosed in the currently pending application, the drug payload such as auristatin (MMAF) of the issued patent (species) anticipates the genus of drug payload of the immunoconjugate (genus) of instant claims.  
Instant application also teaches immunoconjugate wherein the drug is auristatin F, see para. [0038], [0144]. 
Issuing a patent to instant claims (genus) would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.’
For these reasons, the rejection is maintained. 



Claims 58-75 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No 9,884,817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  
Instant claims 58 encompasses immunoconjugate comprising a modified antibody or antigen binding fragment thereof, wherein the modified antibody or antigen binding fragment thereof comprises a substitution at position 152 for cysteine (E152C, species) whereas issued claims are generic with respect the antibody in the immunoconjugate (genus).  
The ‘817 patent further teaches the heavy chain that has a cysteine substitution at position 152 (HC-E152C) and comprises the amino acid sequence of SEQ ID NO: 6, which is identical to instant SEQ ID NO: 10 in claims 59, see sequence alignment, 
US-15-317-532-6

  Query Match             100.0%;  Score 1775;  DB 11;  Length 331;
  Best Local Similarity   100.0%;  
  Matches  331;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPCPVTVSWNSGALTSGVHTFPAVLQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPCPVTVSWNSGALTSGVHTFPAVLQS 60

Qy         61 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 120

Qy        121 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 180

Qy        181 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRE 240

Qy        241 EMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 300

Qy        301 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 331
              |||||||||||||||||||||||||||||||
Db        301 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 331


Prior to conjugation, the antibody is just cysteine engineered antibody (aka modified antibody) as per instant claims 61, 69 and 70.
Regarding claims 60 part a and claim 63 part a, the ‘817 patent also teaches heavy chain of antibody 20507 having a E152C substitution and HC-S375C (reference SEQ ID NO: 10), see col. 292, Table 3, in particular.  The term “or” does not require part b.  Claim 74 is included as the antibody is not conjugated, just prior to conjugation to a drug.
Regarding claims 60 part b, claim 63 part b, claim 74 part b, the ‘817 patent teaches light chain cysteine substitution at position 107 (K107C, see reference SEQ ID NO: 8) and/or HC-K360C (see reference SEQ ID NO: 9), which is the same as instant claim 60 part b) and claims 63 part b, claim 74 part b). 
Regarding claims 64, 73 and 75, the ‘817 teaches the antibody is IgG1, see col. 29, line 30.
Regarding claim 65, the ‘817 patent teaches the drug moiety is attached to the modified cysteine engineered antibody (aka modified antibody) indirectly through a cleavable linker (see col. 37, line 43-67, (see col. 41, line 28-40) or stable non-cleavable linker (see col. 38, line 34) by the sulfur atom of the cysteine, see col. 41, Table 1, disulfides (-S-S), see col. 56, line 29) via a linker, in particular. 
 Regarding claim 66, the ‘817 patent teaches the drug moiety is attached to the antibody indirectly through a linker by a thiol maleimide linkage, see col. 37, line 43, col. 41, Table 1, in particular. 
Regarding claim 67, the ‘817 patent teaches antibody includes, but is not limited to, monoclonal, human antibodies, humanized antibodies, see col. 29, line 24-30 or antigen binding fragment thereof, i.e., Fab, F(ab’), Fd, F(ab)2, see col. 29, line 47. 
Regarding claim 68, the ‘817 patent teaches and claims a pharmaceutical composition comprising the immunoconjugate and a pharmaceutically acceptable carrier, e.g., water, see abstract, col. 35, line 40, I particular. 
Regarding claim 72, the issued claims 16-17 claims a pharmaceutical composition comprising the immunoconjugate. 
Thus, instant claims 58-75 anticipate the issued claims. 

Applicants’ arguments filed June 29, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that the claims of the cited reference patents do not recite any of the modified cysteine antibody positions as currently recited in the pending claims of the present application. Moreover, the claims in the reference patents recite immunoconjugates comprising novel, specific payloads that are not disclosed in the currently pending application and are patentably distinct from any of the claimed subject matter in the pending application. Lastly, Applicant notes that the present application was filed before the applications for reference patents were filed, thus any US Patent that matures from the present application will expire before the reference patents.

In response to the argument that the issued claims do not recite any modified cysteine antibody positions currently recited in the pending claims, the immunoconjugate of the issued patent comprises an any antibody.  The issued patent teaches exemplary antibodies include, but not limited to, anti-HER2 antibody, see col. 289 wherein the antibody heavy chain HC comprises E152C (SEQ ID NO: 6, see col. 291, TABLE 3); the light chain (LC) comprises K107C (SEQ ID NO: 8).   
The ‘817 patent further teaches the heavy chain that has a cysteine substitution at position 152 (HC-E152C) and comprises the amino acid sequence of SEQ ID NO: 6, which is identical to instant SEQ ID NO: 10 in claims 59, see sequence alignment, 
US-15-317-532-6

  Query Match             100.0%;  Score 1775;  DB 11;  Length 331;
  Best Local Similarity   100.0%;  
  Matches  331;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPCPVTVSWNSGALTSGVHTFPAVLQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPCPVTVSWNSGALTSGVHTFPAVLQS 60

Qy         61 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 120

Qy        121 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 180

Qy        181 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRE 240

Qy        241 EMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 300

Qy        301 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 331
              |||||||||||||||||||||||||||||||
Db        301 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 331


Said cysteine engineered anti-HER2 antibody 20507 wherein the heavy chain is conjugated to a payload (drug) such as the conjugate of Formula (II) see col. 301, col. 315-316 or MMAF, see col. 318, Table 6, Antibody 20507-HC-E152C-MC-MMAF, in particular.  
Instant application also teaches immunoconjugate wherein the drug is auristatin F (MMAF), see para. [0038], [0144]. 
Issuing a patent to instant claims (genus) would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.’
For these reasons, the rejection is maintained. 

Claims 58-75 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-23 of U.S. Patent No 10,392,421.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  
Instant claims 58 encompasses immunoconjugate comprising a modified antibody or antigen binding fragment thereof, wherein the modified antibody or antigen binding fragment thereof comprises a substitution at position 152 for cysteine (E152C, species) whereas issued claims are generic with respect the antibody in the immunoconjugate (genus).  
The ‘421 patent further teaches the heavy chain has a cysteine substitution at position 152 (HC-E152C) and comprises the amino acid sequence of SEQ ID NO: 4, which is identical to instant SEQ ID NO: 10 in claims 59, see sequence alignment, 
US-15-961-531-4

  Query Match             100.0%;  Score 1775;  DB 1;  Length 331;
  Best Local Similarity   100.0%;  
  Matches  331;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPCPVTVSWNSGALTSGVHTFPAVLQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPCPVTVSWNSGALTSGVHTFPAVLQS 60

Qy         61 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 120

Qy        121 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 180

Qy        181 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRE 240

Qy        241 EMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 300

Qy        301 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 331
              |||||||||||||||||||||||||||||||
Db        301 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 331



Prior to conjugation, the antibody is just cysteine engineered antibody (aka modified antibody) as per instant claims 61, 69 and 70.
Regarding claims 60 part a and claim 63 part a, the ‘421 patent also teaches heavy chain of antibody 20507 having a E152C substitution (HC-S375C, reference SEQ ID NO: 6), see col. 278, Table 3, in particular.  The term “or” does not require part b.  Claim 74 is included as the antibody is not conjugated, just prior to conjugation to a drug.
Regarding claims 60 part b, claim 63 part b, claim 74 part b, the ‘421 patent teaches light chain cysteine substitution at position 107 (K107C, see reference SEQ ID NO: 7, see col. 278, Table 3). 
Regarding claims 64, 73 and 75, the ‘421 teaches the antibody is human IgG1, see col. 282, line 47, Example 99.
Regarding claim 65, the ‘421 patent teaches the drug moiety is attached to the modified cysteine engineered antibody (aka modified antibody) indirectly through a linker, e.g., maleimide moiety, disulfides (-S-S), see col. 300, through col. 312, line 62, in particular. 
 Regarding claim 66, the ‘421 patent teaches the drug moiety is attached to the antibody indirectly through a linker by a thiol maleimide linkage, see col. 311, line 65, in particular. 
Regarding claim 67, the ‘421 patent teaches antibody includes, but is not limited to, monoclonal, human antibodies, humanized antibodies, see col. 27, line 28-34 or antigen binding fragment thereof, i.e., Fab, F(ab’), Fd, F(ab)2, see col. 27, lines 51-67. 
Regarding claim 68, the ‘421 patent teaches and claims a pharmaceutical composition comprising the immunoconjugate and a pharmaceutically acceptable carrier, e.g., aqueous isotonic solution, see abstract, col. 295, line 15-32, reference claim 11, in particular. 
Thus, instant claims 58-75 (species) anticipate the issued claims (genus).
Applicants’ arguments filed June 29, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that the claims of the cited reference patents do not recite any of the modified cysteine antibody positions as currently recited in the pending claims of the present application. Moreover, the claims in the reference patents recite immunoconjugates comprising novel, specific payloads that are not disclosed in the currently pending application and are patentably distinct from any of the claimed subject matter in the pending application. Lastly, Applicant notes that the present application was filed before the applications for reference patents were filed, thus any US Patent that matures from the present application will expire before the reference patents.

In response to the argument that the issued claims do not recite any modified cysteine antibody positions currently recited in the pending claims, it is noted that the antibody in the claimed the immunoconjugate of the issued patent comprises the same an anti-HER2 antibody of instant claims where the anti-HER2 antibody has been engineered a cysteine at positions 152 and 375 as per instant claim 60.
The issued patent teaches exemplary antibodies, include but not limited to anti-HER2 antibody, see col. 289 wherein the antibody heavy chain HC comprises E152C and 375C (see col. 283, line 20 col. 302, TABLE 5) or comprises E152C, see col. 278, Table 3, col. 283, line 21, reference SEQ ID NO: 4, sequence alignment above. 
	The issued patent teaches the drug payload include, but not limited to MMAF, see col. 273, col. 301, line 61. 
Instant application also teaches immunoconjugate wherein the drug is auristatin F (MMAF), see para. [0038], [0144]. 
Issuing a patent to instant claims (genus) would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.’
For these reasons, the rejection is maintained. 

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644